FILED
                            NOT FOR PUBLICATION                                MAR 16 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50484

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00225-VAP

  v.
                                                 MEMORANDUM *
JORGE GERMAN AGLONY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                               Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Jorge German Aglony appeals from the 240-month sentence imposed

following his guilty-plea conviction for receipt and possession of child

pornography, in violation of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B).             We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Aglony contends that his sentence was excessive and unreasonable, in that it

failed to give due consideration to his history of emotional and mental trauma,

drug addiction, and mental, emotional, and physical abuse. He also points out that

he was almost fifty-one at the time of sentencing and that he will most likely be

deported to Chile following his release.

      The record reflects that the trial court considered all of the mitigating

evidence presented but concluded that other factors, including the need to protect

the public, carried greater weight. In view of the totality of the circumstances, the

sentence imposed was substantively reasonable. See United States v. Carty, 520

F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                      09-50484